 QUIRK TIRE 301The Edward S. Quirk Co., Inc. d/b/a Quirk Tire and International Brotherhood of Teamsters, Local Union, No. 25, AFLŒCIO.  Cases 1ŒCAŒ33249 and 1ŒCAŒ34383 September 24, 2003 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On March 20, 2000, the National Labor Relations Board issued its Decision and Order in this proceeding.1  The Board found, among other things, that the Respon-dent violated Section 8(a)(5) by unilaterally implement-ing, after reaching impasse, a discretionary wage plan for its commercial operations employees.   Subsequently, the Respondent filed a petition for re-view of the Board™s Order with the United States Court of Appeals for the First Circuit and the Board cross-petitioned for enforcement.  On February 27, 2001, the court denied enforcement of the Board™s order with re-spect to the unilaterally implemented wage plan and re-manded the case to the Board for further proceedings consistent with its opinion.2By letter dated June 1, 2001, the Board notified the parties that it had accepted the remand and invited the parties to file statements of position.  Thereafter, the General Counsel and the Charging Party filed position statements. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the court™s remand and finds, as explained below, that the Respondent™s unilateral implementation of its wage proposal for its commercial operations em-ployees violated Section 8(a)(5) and (1) of the Act as alleged. Background The pertinent facts are as follows.  The Respondent and the Union had been bargaining for a new collective-bargaining agreement since June 3, 1994.3  The parties reached impasse on May 15, 1995.  On June 1, 1995, the Respondent implemented its final wage incentive pro-posals. The implemented wage incentive proposal for the                                                                                                                      1 330 NLRB 917. 2 241 F.3d 41 (1st Cir. 2001). 3 There had been a prior agreement, effective January 19, 1991, to January 31, 1994, between the Respondent and Teamsters Local 841.  In January 1994, Teamsters Local 841 merged with the Union (Team-sters Local 25), which became the bargaining agent for all the unit employees covered by the contract. unit employees in commercial operations4 stated that they would be paid ﬁat a base rate of not less than $8.90 an hour, however, the Company may continue its current marketplace pay practices for the term of this contract.ﬂ5According to the unrebutted testimony of Union Busi-ness Agent Vincent Pisacreta, by proposing to continue the ﬁmarketplace pay practicesﬂ the Respondent was pro-posing that ﬁthey would pay the individual what they believe [sic] he was worth to them.ﬂ  The record shows, however, that during the previous contract term, the Re-spondent increased wages and contract rates in order to stay competitive with other tire businesses.6  According to the Respondent™s co-owner, Peter Quirk, the Respon-dent unilaterally increased wages without giving Team-sters Local 841, the Union™s predecessor, any notice or opportunity to bargain.  In addition, according to the Re-spondent™s own wage records, as of June 1, 1995, when it implemented its wage proposal, all of the employees in the commercial operations department were paid more than $8.90 per hour. In its original decision, the Board found that the Re-spondent™s implementation of its wage proposal for its commercial operations employees violated Section 8(a)(5) and (1) of the Act.  The Board adopted, without comment, the administrative law judge™s finding that the Respondent™s wage proposal for its employees in the commercial operations department ﬁsought to retain unlimited discretion to adjust wages and/or alter the wage incentive plans, without any established criteria for determining the method, manner, time, duration, or amount of the adjustments.ﬂ7  The Board also adopted the judge™s finding that the Respondent™s wage proposal allowed the Respondent ﬁbroad discretionary power to unilaterally adjust wages and the wage incentive plans  4 This wage proposal encompassed 9 employees in the approxi-mately 17-employee bargaining unit.  These nine employees filled six different job classifications.  The contractual rate of pay in 1992 for these six classifications ranged from $8.90 per hour for commercial tire changers to $10.65 for off-road servicemen. 5 The wage incentive plan for the mechanics and alignment techni-cians was based on a nondiscretionary, fixed formula.  The wage incen-tive proposal for the mechanics provided for a minimum hourly wage of $10 plus a commission of 6 percent on all parts and labor.  The wage incentive proposal for the alignment technicians provided a minimum hourly wage of $8 plus an additional payment of $5 for every ﬁ2 wheelﬂ alignment and $6 for every ﬁ4 wheelﬂ alignment.  The proposal also provided that the incentive for employees in each classification would be paid on a monthly basis.  The Board found that the implemen-tation of this plan was lawful and this portion of the wage incentive plan is no longer at issue.  Quirk Tire, 330 NLRB at 917 fn. 2. 6 Not all employees in the same classification were paid the same amount (as is evidenced by road servicemen J. Darrow earning 74 cents more per hour than road serviceman T. Bambery), but no criteria were presented for determining such differences within a classification.   7 Id. at 927.  340 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302 without any established criteria,ﬂ
8 and as such was in 
contravention of 
McClatchy
.9The court denied enforcemen
t of this part of the 
Board™s Order, noting that ﬁ
McClatchy
 is based on em-
ployer discretion and discretion is a matter of degree.ﬂ
10  The court remanded the case to the Board for ﬁsomething 
more of a reasoned explanation of where it draws the line 
(with regard to the 
McClatchy 
exception) and why the 
line has been crossed in this instance.ﬂ
11Analysis 
In accepting the court™s remand, we recognize its opin-
ion as the law of the case.  We have set forth our reasons 
for holding that the Respondent™s implementation of its 
wage proposal was impermissible under 
McClatchy
.12In McClatchy Newspapers, 
supra, the Board carved out 
an exception to the general rule allowing an employer to 

implement its final offer after good-faith negotiations 
have led to an impasse.  Under this exception to that rule, 
an employer may 
not 
unilaterally implement wage pro-
posals ﬁthat confer on an employer broad discretionary 

powers that necessarily entail recurring unilateral deci-

sions regarding changes in the employees™ rates of 
pay.ﬂ
13   Here, the unilaterally implemented wage proposal con-
fers on the Respondent the ability to make recurring uni-
lateral decisions over employees™ wages, because, as 
noted by the court, it allows
 the Respondent to ﬁchoose 
between marketplace pay 
and $8.90 per hour.ﬂ
14 Thus, as described above, the proposal states that the commercial 
operations employees would ﬁbe paid at a base rate of 
not less than $8.90 an hour, however, the Company 
may continue its current pay practices.ﬂ  (Emphasis added.) 
In particular, we find that by including the word ﬁmayﬂ 
in its implemented wage proposal, the Respondent re-
served to itself the recurring 
decision of whether to pay 
the commercial operations employees the $8.90 per hour 
minimum, 
or to adjust wage rates 
to the ﬁcurrent market-
                                                          
                                                           
8 Id.   
9 McClatchy Newspapers, 321 NLRB 1386 (1996), enfd. in relevant 
part 131 F.3d 1026 (D.C. Cir. 1997), cert. denied mem. 524 U.S. 937 
(1998). 
10 Quirk Tire v. NLRB
, 241 F.3d at 45.   
11 Id.  
12 Id.   
13 McClatchy Newspapers, supra at 1388.  In that case, the em-
ployer™s merit increase proposal ﬁset no criteria for the amount or tim-

ing of merit increases and also failed 
to provide for Guild participation, 
either in the initial determination of merit increases granted to particu-
lar employees or afterwards through the contractual grievance proce-
dure.ﬂ  The provision also guaranteed minimum wages at the current 
level.  Id. at 1386Œ1387. 
14 Quirk Tire v. NLRB, 
supra at 44Œ45. 
place pay.ﬂ15  In other words, the Respondent has unfet-
tered discretion to pay $8.90 per hour 
or a higher wage 
rate reflected by ﬁcurrent 
marketplace pay practices.ﬂ  
Assuming arguendo that the quoted phrase yields a quan-
tifiable amount, the Respondent nonetheless has unfet-
tered discretion to choose that amount or $8.90.
16   The inclusion of the word ﬁmayﬂ in this provision nec-
essarily precludes any basis 
for meaningful review of 
whether a wage change constitutes a departure from the 
Respondent™s unilaterally implemented wage proposal.  
Because the Respondent has 
virtually total discretion with respect to whether to in
crease wages, there could be 
no basis for the Board or a reviewing court ever to con-
clude that the Respondent had improperly failed to grant 
such an increase.  Furthermore, given that the Respon-
dent likewise has virtually total discretion to reduce 
wages to at least $8.90 per hour, there could be no basis 
for the Board or a reviewing court ever to conclude that 
the Respondent had improperly cut wages to any rate 
down to that level. Thus, the wage proposal effectively 
allows the Respondent to make recurring unilateral 
changes in wage rates with unfettered discretion.  
In its remand to the Board, the First Circuit noted that, 
under 
McClatchy
, an employer is permitted to make one 
set of unilateral changes per impasse, but is required to 
bargain again with the union if it wants to make further 
changes later on.  As the court explained in its descrip-

tion of the Board and court 
McClatchy 
decisions, allow-
ing an employer to make a series of unilateral changes 

ﬁwould make a union seem im
potent to its members over 
time and further undermine the union™s bargaining ability 
by creating uncertainty about prevailing terms.ﬂ
17  The 
Respondent™s implementation of its wage proposal raises 

this concern because employees reading the proposal 
would realize that the Respondent had complete discre-
tion to decide whether to increase wages during the dura-
tion of the contract, and complete discretion to cut wages 
to as low as $8.90 per hour.  Thus, the commercial opera-

tions employees would realize from this provision that 
the Respondent is only required to provide a wage base 
of at least $8.90 per hour, a rate lower than all the com-
 15 Thus, we clarify that our concern here is that the proposal retains 
for the Respondent these two choices, 
and not merely the base of $8.90 
per hour, as the court may have suggested at one point.  Id. at 45.  We 
note, in this regard, that the mer
it increase provision found unlawfully 
implemented in
 McClatchy Newspapers 
also guaranteed minimum 
wages at the current levels. 
16 We recognize that if the Respondent opted to grant a higher wage 
increase the Union could file a grie
vance alleging that the increase did not reflect ﬁcurrent marketplace pay practices.ﬂ  However, the basic 
decision to stick with $8.90 or pay 
a higher rate could not be success-
fully grieved.   
17 Quirk Tire v. NLRB, 
supra at 43.
   QUIRK TIRE 303mercial operations employees are currently earning.  
These circumstances could 
reasonably create ﬁuncer-
taintyﬂ about the ﬁprevailing termsﬂ during the duration 
of the contract,
18 which, in turn, could reasonably cause 
employees to conclude that the Union did not possess 
any real bargaining ability over the issue of wages.
19                                                          
 18 The Respondent™s provision for the commercial operations em-
ployees stands in stark contrast to its wage incentive provision for the 
mechanics and alignment technicians,
 described above at fn. 5, which 
provided certainty as to the wage 
rates of those employees during the 
term of the contract and which th
e Board, accordingly, found was law-
fully implemented at impasse. 
19 The Respondent™s past practice 
would only support any such con-
clusion by the employees.  As noted above, the Respondent increased 

wages during the past contract term
 consistent with ﬁcurrent market-
place pay practicesﬂ without giving notice to the employees™ bargaining 
representative.   
For these reasons, we find that the Respondent™s wage 
incentive proposal for its commercial operations employ-
ees invokes the precise concerns raised in 
McClatchy.
  Accordingly, we affirm the 
Board™s earlier finding that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally implementing that proposal at im-
passe.  ORDER The National Labor Relations Board reaffirms its 
original order, reported at 330 NLRB 917, and orders 
that the Respondent, The Edwa
rd S. Quirk Tire Co., Inc. 
d/b/a Quirk Tire, Watertown, Massachusetts, its officers, 

agents, successors, and assigns 
shall take the actions set 
forth in that Order. 
 